Title: From Thomas Jefferson to Henry Dearborn, 11 December 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne.
                     Dec. 11. 08.
                  
                  I shall be ready to recieve any of the Indians tomorrow. I send you a sketch of the answer I propose to the Chippoway, for correction. I suppose he will deliver his speech in his own tongue, and that I may give the answer at the same time, if he introduces no new matter.
               